418 F.2d 919
LeRoy HOFMANN, Plaintiff-Appellee,v.GREYHOUND LINES, INC., a corporation, Defendant-Appellant.
No. 23401.
United States Court of Appeals Ninth Circuit.
November 20, 1969.

Appeal from the United States District Court for the District of Oregon; John F. Kilkenny, Judge.
John Gordon Gearin (argued), Portland, Or., Gerald H. Robinson, Portland, Or., for appellant.
Edwin A. York (argued), of Lent, York, Paulson & Bullock, Portland, Or., Fred P. Eason, Coos Bay, Or., Gerald R. Pullen, Portland, Or., for appellee.
Before HAMLIN and BROWNING, Circuit Judges, and PREGERSON, District Judge*.
PER CURIAM:


1
In this diversity action, the questions of Hofmann's Oregon citizenship and proximate cause of his injury were both close ones, but after careful examination of the record we are unable to say that the district court erred. We therefore affirm.



Notes:


*
 Honorable Harry Pregerson, District Judge, Central District of California, sitting by designation